Citation Nr: 0719776	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  95-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

J.A.J., M.D.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran had verified active service from February 1975 to 
October 1978.

In August 1994, the RO denied the veteran's claim for a 
rating in excess of 70 percent for undifferentiated 
schizophrenia, and for TDIU.  The veteran appealed to the 
Board of Veterans' Appeals (Board).  The Board denied his 
appeal in November 2001.

After an appeal of the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), the Board 
granted a 100 percent schedular rating for schizophrenia in a 
February 2005 Board decision and in that same decision, the 
Board dismissed the claim for TDIU.  The Board's decision 
dismissing the TDIU claim was vacated by the Court in 
November 2005.  The Court remanded the matter to the Board 
and ordered the Board to comply with the instructions in a 
November 2005 joint motion.  Compliance with that joint 
motion is being accomplished in this decision.


FINDINGS OF FACT

1.  On August 2, 1994, the veteran filed a claim for an 
increased rating for his service-connected schizophrenia; he 
also filed a claim for TDIU on the same date.

2.  As a consequence of rating decisions which have occurred 
since the claims were filed, the veteran has been awarded a 
schedular 100 percent rating for his service-connected 
undifferentiated schizophrenia disability effective from 
August 2, 1994.


CONCLUSION OF LAW

The veteran's claim for TDIU filed on August 2, 1994 is moot.  
38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2006); 38 C.F.R. § 4.16 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, TDIU cannot be awarded to a veteran who is 
already in receipt of a 100 percent schedular rating.  See 38 
C.F.R. § 4.16(a) (2006) (TDIU may be awarded "where the 
schedular rating is less than total . . .."); 38 C.F.R. § 
4.16(a), (c) (1996) (to the same effect).  Nevertheless, an 
award of a 100 percent schedular rating does not necessarily 
moot a simultaneously pending claim for TDIU.  If, for 
example, a veteran files a claim for TDIU, and then later 
files a claim for an increased (total) schedular rating, and 
a total schedular rating is granted, a question may still 
remain as to whether he is entitled to TDIU for any period 
prior to the date that the 100 percent schedular rating is 
effective.

Under the particular facts presented here, the Board finds 
that the veteran's claim for TDIU is indeed moot.  As noted 
above, a 100 percent rating under the schedule has been 
assigned for schizophrenia from the date the TDIU claim 
appealed was filed.  The record shows that the veteran filed 
the appealed increased rating and TDIU claims on the same 
date in August 1994.  Both types of awards are governed by 
the same effective date rules.  See 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2).  Further, the "old" criteria in 
effect prior to November 7, 1996 did not permit an award of 
TDIU under circumstances where the only compensable 
service-connected disability was a mental disorder assigned a 
70 percent evaluation, and such mental disorder precluded the 
claimant from securing or following a substantially gainful 
occupation.  Rather, in that situation, the law directed that 
a 100 percent evaluation be assigned under the schedule.  38 
C.F.R. § 4.16(c) (1996).  For all of these reasons, it is the 
Board's conclusion that further consideration of the TDIU 
claim at issue could not possibly result in any additional 
monetary benefit to the veteran.  The matter is therefore 
moot, and will once again be dismissed.

The joint motion which was filed by the parties to the Court 
in November 2005 notes that there are 1982 VA treatment 
records stating that the veteran was completely unable to 
work and that his ability to handle funds was impaired, etc., 
and that there was a February 1983 VA hospital summary 
showing a diagnosis of schizophrenia and disclosing that at 
the time of leaving the hospital in June 1983, the veteran 
was considered unable to engage in any meaningful type of 
gainful employment.  The joint motion also indicates that the 
Board failed to address whether such records constituted 
informal claims.  Similarly, the argument filed with the 
Board in May 2006 is that the February 4, 1982 VA hospital 
summary, as well as other VA medical records dated from 1982 
through 1986, should be considered informal claims for TDIU.

These might be good points to argue in another context, but 
they have no impetus in the context of an appeal of a denial 
of a claim which was filed in August 1994 after there had 
been a prior final denial of a TDIU in May 1988; and the only 
service-connected disability at the time was schizophrenia, 
and 38 C.F.R. § 4.16(c) existed as it did at the time.  In 
Deshotel v. Nicholson, 457 F. 3d 1258 (Fed. Cir. 2006), the 
Court indicated that the proper course to take would have 
been, at the time of a prior rating decision which the 
veteran did not think was right, to timely appeal the denial 
of a TDIU; alternatively, the other thing to do would be to 
file a current claim alleging that there was clear and 
unmistakable error in a prior rating decision for failure to 
grant a TDIU.  This has not been done.  Under Deshotel, the 
current TDIU claim is moot because there was a prior final 
denial of a TDIU in May 1988 and the current TDIU claim was 
filed at the same time as the current claim for an increased 
rating for schizophrenia.  There were no claims for TDIU - 
formal or informal - filed between the denial of TDIU in 1988 
and the claim for increase in August 1994.

The joint motion cites LaLonde v. West, 12 Vet. App. 377, 380 
(1999), for the proposition that failure to consider evidence 
which may be construed as an earlier application or claim 
that would have entitled a claimant to an earlier effective 
date is remandable error.  However, the situation here is 
that a TDIU has not been granted so the effective date of a 
granted TDIU is not at issue and LaLonde is inapposite.  
Moreover, there were no applications between the May 1988 
denial and August 1994.  The joint motion also indicates that 
38 C.F.R. § 4.16(c) should be adequately considered and 
discussed.  It can not have any favorable bearing on the 
matter before the Board.  The only service-connected 
disability the veteran has ever had is schizophrenia and old 
38 C.F.R. § 4.16(c) indicated to assign a 100 percent 
schedular rating for schizophrenia if impairment from it was 
total, rather than assign a TDIU.  It was in effect in 1994.  
38 C.F.R. § 4.16(c) can not possibly save the current TDIU 
claim from being moot because it was filed at the same time 
as the claim for an increased rating for schizophrenia which 
was the only service-connected disability.

Because as a matter of law it is not possible to grant the 
TDIU appeal, any 38 U.S.C.A. Chapter 51 notice or assistance 
violation is harmless.  Mason v. Principi, 16 Vet. App. 129 
(2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 
(1994).  Appellate review of the August 1994 TDIU claim is 
permitted at this point, without further action.


ORDER

The appeal of the August 1994 claim for TDIU is dismissed.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


